Title: To George Washington from Tobias Lear, 3 September 1790
From: Lear, Tobias
To: Washington, George



Sir,
New York September 3d 1790

I have the honor to enclose such letters and papers as have come to hand since my last.

The British Packet arrived here last evening; but brings no decided accounts as to the War between Great Britain and Spain. She left Falmouth on the 12th of July, at which time the English fleet was lying in Torbay. This contradicts a report in the Philadelphia and Alexandria papers of an engagement having taken place between the British and Spanish Fleets off Cape St Vincent’s. A Vessel which arrived here on the 1st Inst. from Ferrol in Spain, after a passage of 53 days, brings no account of such engagement, which she must have done had it taken place at the time mentioned.
Colo. Humphreys will embark today; the Vessel in which he sails having been detained two days by a contrary wind. He requests me to send his most respectful and affectionate Adieu. Mrs Lear joins me in sentiments of respect and gratitude for yourself and Mrs Washington, and love to the Children. With the hiqhest respect & most sincere attachment I am Sir Your obliged and very humble Servant

Tobias Lear

